DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 14-15, 18-20, 22-23, 25-28, 35 in the reply filed on 5/12/21 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 26 recites the limitation "the film forming apparatus".  There is insufficient antecedent basis for this limitation in the claim or the base claim 14.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15, 18-20, 22-23, 25-28, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mouri et al. (US 6,147,006 A)
Mouri discloses a method which is employed to remove an unnecessary deposited material formed in a thin film forming apparatus by thermal decomposition of pentaethoxytantalum or tetraethoxysilane without damaging a reactor, tools, parts and piping of a silicon oxide film-forming apparatus or a tantalum oxide film-forming apparatus. The cleaning gas comprises HF gas and at least one of an oxygen-containing gas, a fluorine gas, a chlorine fluoride gas, a bromine fluoride gas and an iodine fluoride gas (abstract).
The removing gas comprises HF gas and at least one of an oxygen-containing gas, a fluorine gas, a chlorine fluoride gas, a bromine fluoride gas and an iodine fluoride gas,
 wherein the oxygen-containing gas includes one of O.sub.2, O.sub.3, N.sub.2 O, NO and CO, the chlorine fluoride gas including one of ClF, ClF.sub.3 and ClF.sub.5, the bromine fluoride BrF, BrF.sub.3 and BrF.sub.5, and the iodine fluoride gas including one of IF, IF.sub.3, IF.sub.5 and IF.sub.7 ( Mouri’s claims 1-3). 
The ambient temperature during the cleaning is preferably in the range of 20 to 200.degree. C. (Col. 3, line 15).
The above reads on a dry cleaning method comprising: simultaneously introducing a monofluoro interhalogen gas represented by XF (X is any halogen element of Cl, Br, and I) and nitric oxide (NO) into a reaction chamber; and thermally inducing a reaction of an object to be etched with XF and NO since the only energy provided is thermal energy preferably in the range of 20 to 200.degree. C. 
200 degrees C can only be achieved by external heating, a feature well known in the art of CVD.
In Mouri’s invention, an inert gas such as Ar, He, N.sub.2 and CO.sub.2 may be mixed as a third component of the cleaning gas (Col. 4, line 6)
It is noted that Mouri use the term “cleaning” for removing the undesirable layer and Mouri is silent about an etching apparatus.
However, since Etching is used to chemically remove layers from the surface of a substrate, the removing of Mouri is also, inherently, an etching process since it used chemicals in the form of gases.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed to apply the process of Mouri in any chamber including an etch chamber to remove (SiC.sub.x H.sub.y O.sub.z)n [X=0.1 to 8, Y=1 to 20, Z=0.1 to 11, and n>0] or (TaC.sub.x H.sub.y O.sub.z)n [X=0.1 to 10, Y=1 to 25, Z=0.1 to 11, and n>0] on any surface including a 
One of ordinary skill in the art would have been motivated to apply the process of Mouri in any chamber including an etch chamber to remove (SiC.sub.x H.sub.y O.sub.z)n [X=0.1 to 8, Y=1 to 20, Z=0.1 to 11, and n>0] or (TaC.sub.x H.sub.y O.sub.z)n [X=0.1 to 10, Y=1 to 25, Z=0.1 to 11, and n>0] on any surface including a substrate surface within a reaction chamber of an etching apparatus, in order to save the cost and time to develop a new etching method when one is already known to work.
Regarding claims 18, 27, Mouri  discloses “Further, when the oxygen-containing gas such as O.sub.2, O.sub.3, N.sub.2 O, NO or CO is employed in the cleaning gas according to the present invention, the gas concentration of the oxygen-containing gas is preferably in the range of 5 to 80%, and the HF gas concentration is preferably in the range of 10 to 95%” and “Also, in the present invention when fluorine, chlorine fluoride, bromine fluoride or iodine fluoride is employed, it is necessary to maintain the concentration of the employed gas smaller than or equal to 20%” (Col. 3), as a result Mouri discloses a range of XF:NO overlapping applicant’s claimed range. Overlapping ranges are held obvious.
Regarding claim 25, the chemical reaction (1) claimed by the applicant must have necessarily occurred in the method of Mouri because Mouri uses the exact same process conditions of gases and temperature as the ones claimed by the applicant.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD DAHIMENE whose telephone number is (571)272-2410.  The examiner can normally be reached on 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.D/Examiner, Art Unit 1713